

117 HR 83 IH: Protecting Constitutional Rights from Online Platform Censorship Act
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 83IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. DesJarlais introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to protect constitutional rights from online platform censorship, and for other purposes.1.Short titleThis Act may be cited as the Protecting Constitutional Rights from Online Platform Censorship Act.2.Protection of Constitutional Rights(a)In generalSection 230(c) of the Communications Act of 1934 (47 U.S.C. 230) is amended—(1)in the heading, by striking Protection for Good Samaritan Blocking and Screening of Offensive Material and inserting Blocking and screening of lawful and Constitutional material; and (2)by amending paragraph (2) to read as follows:(2)Prohibition(A)In generalIt shall be unlawful for any internet platform to take an action to restrict access to or the availability of protected material of a user of such platform.(B)Private right of actionIf an internet platform takes an action to restrict access to or the availability of protected material of a user of such platform, such user may bring an action in an appropriate State court or an appropriate district court of the United States against such platform to obtain the relief described under subparagraph (C).(C)ReliefA user that prevails in a civil action under subparagraph (B) may obtain monetary relief of not less than $10,000 but not more than $50,000 per action described under subparagraph (A).(D)Protected material definedIn this paragraph, the term protected material means material that is protected under the Constitution or otherwise protected under Federal, State, or local law. .(b)Effective dateThis Act, and the amendments made by this Act, shall take effect 30 days after the date of the enactment of this Act. 